DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2022 is in compliance with the
provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered.
 
Amendments
	Applicant has amended claims 214 and 215 to limit the recombinant L-asparaginase to one which demonstrates less than 5% aggregation and 4% aggregation, respectively. Applicant has added new claim 228 which limits the recombinant L-asparaginase to one which demonstrates less than 3% aggregation and claim 229 which recites that the L-asparaginase is recombinantly produced in a host cell of the order Pseudomonades. Claims 1-213 are canceled. Claims 214-229 are currently pending and have been examined on their merits.

Claim Objections
	Claim 229 is objected to because it recites “…the order Pseudomonales”. This is a misspelling of the order “Pseudomonadales”. This conclusion is supported by [0164] of the specification which recites the proper spelling of the taxonomic order.
	Appropriate correction is required.

Drawings
RE: Previous Objections to the Drawings
The drawings dated 06/28/2021 were objected to because the amended drawing sheet did not contain “all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended”. In response, applicant has filed a replacement drawing sheet on 10/26/2022 which contains all of the figures appearing on the original drawing set (filed 10/23/2020). Applicant was advised that in the interest of compact prosecution, Figures 12, 14, and 27 of the drawings should be presented in higher resolution when the amended drawing set is filed. Applicant has provided higher resolution copies of each of these drawings. Therefore, the objection has been withdrawn and the amended drawings are accepted.

Specification
RE: Previous Objections to the Specification
	The specification was previously objected to because the taxonomic genera and species listed therein were not italicized and the disclosure contained embedded hyperlinks. Applicant has filed an amended specification which corrects each of these issues. Therefore, the objection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claim 215 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 215 was rejected because it was limiting to “the composition", which was a term without antecedent basis in the claim or the claim from which it depended. Applicant has amended the claim to recite “the recombinant L-asparaginase”, which is a term established in claim 214. Therefore, the rejection of record has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 214-227 under 35 U.S.C. 103 as being unpatentable over Erwinaze Label (ERWINAZE, “Highlights of Prescribing Information: Erwinaze”, 2016, pages 1-9) in view of Coleman et al. (US 2019/0127742 A1).
	Claims 214-227 were previously rejected as obvious over Erwinaze Label in view of Coleman. Specifically, Erwinaze Label teaches the use of an asparaginase enzyme useful in the treatment of acute lymphoblastic leukemia which is derived from Erwinia chrysanthemi and Coleman teaches the recombinant production of said enzyme. 
	Applicant has not directly argued the merits of the rejection of record but has amended independent claim 214 to recite “…wherein the recombinant L-asparaginase demonstrates less than 5% aggregation” and alleges that the amended claim set is not obvious over the art of record because neither Erwinaze Label nor Coleman teach or disclose a recombinant L-asparaginase with “aggregation of less than 5%”.  First, applicant argues that neither Erwinaze Label nor Coleman provide any data showing aggregation properties of tetrameric recombinant L-asparaginase. Second, applicant argues that Coleman’s teaching that L-asparaginase Erwinia chrysanthemi yields a purer version of the same product is not the same as “aggregation less than 5%” of a tetrameric form. Applicant supports this argument by referencing Figure 3 of the specification which shows “at least about 2 times lower aggregation when compared with Erwinase®”. Third, applicant argues that the Office’s statement that it is considered that “recombinant L-asparaginase inherently possesses the characteristic of demonstrating less than 6% or 1% aggregation” is incorrect and inherent obviousness may be overcome by unpredictable or unexpected results. Applicant cites Examples 5 and 6 of the specification as evidence of unexpected and unpredictable results and alleges that Coleman only provides data to show the purity of monomeric form of recombinant L-asparaginase and therefore this teaching cannot be extended to tetrameric L-asparaginase. Finally, applicant extends the argument of unexpected results to assert that one of ordinary skill could not have predicted the results of the substitution under the “simple substitution” rationale.
	Applicant’s arguments have been fully considered but are not found to be persuasive. Applicant’s arguments as a whole are centered upon the assertion that Coleman only provides a teaching directed to monomeric L-asparaginase and applicant’s recited “less than 5% aggregation” is unpredictable or unexpected based upon this teaching. Applicant’s assertion that Coleman is directed only to the monomer is based upon a single teaching within the reference of a mass spectrometry readout for STR55978 (Table 12; Figure 7). It is not considered that the teachings of Coleman are directed only to the monomer, especially in view of Coleman’s disclosure that the mature monomer is capable of spontaneously merging into the tetrameric, or active form ([0003]). As discussed in the previous rejection, the monomer taught by Coleman has 100% identity to applicant’s SEQ ID NO: 1. Therefore, the “spontaneously” created tetramer must inherently possess the same characteristics. The question is therefore, whether this inherent characteristic is predictable or expected based upon the disclosure of Erwinaze Label and Coleman. Coleman teaches that recombinant L-asparaginase is superior because it provides enhanced purification ([0019]-[0020]). Specifically, Coleman renders obvious applicant’s observation of lower aggregation by stating the advantages of cytoplasmic production when compared to periplasmic production and explicitly stating that periplasmic production of protein can result in “unwanted product-related impurities” ([0020]). Therefore, although applicant states that Figure 3 demonstrates enhanced reduction in aggregation compared to Erwinase, it cannot be considered that this finding is unexpected based upon the knowledge in the art of the advantages of recombinant asparaginase with respect to reduction of product-related impurities. 
	For these reasons, the amendments to the claims are not found to be sufficient to overcome the teachings of Erwinaze Label and Coleman. Because applicant has amended the claims such that the scope of the claim is different from that set forth in the previous rejection and has added new claims, the rejection of record has been withdrawn and a new ground of rejection has been set forth below.

New Ground of Rejection
Claims 214-229 are rejected under 35 U.S.C. 103 as being unpatentable over Erwinaze Label (ERWINAZE, “Highlights of Prescribing Information: Erwinaze”, 2016, pages 1-9) in view of Coleman et al. (US 2019/0127742 A1).
Erwinaze Label discloses that Erwinaze (asparaginase Erwinia chrysanthemi) is an asparagine specific enzyme used as a component of multi-agent chemotherapeutic regimens for treatment of acute lymphoblastic leukemia (ALL) in patients who have hypersensitivity to E. coli-derived asparaginase (p. 2, “Indications and Usage”). Erwinaze contains an asparagine specific enzyme derived from Erwinia chrysanthemi (reclassified as Dickeya dadantii)(p. 7, “Description”). L-asparaginase is a tetrameric enzyme consisting of four identical subunits, each having a molecular weight of about 35 kDa (Id.) which deamidates asparagine to aspartic acid and ammonia (p. 7, “Mechanism of Action”) and is therefore cytotoxic to leukemic cells which cannot endogenously synthesize asparagine (Id.).
Regarding claim 214-216 and 228, Erwinaze Label teaches that Erwinaze (L-asparaginase Erwinia chrysanthemi) is a tetrameric enzyme administered intramuscularly to ALL patients to reduce asparagine (i.e. deplete asparagine)(p. 7, “Description” and “Mechanism of Action”). Although Erwinaze Label does not specifically teach administration “every 48 to 72 hours”, it does teach that the recommended dose is administered three times a week (p. 2, “Recommended Dose”) and includes an example dosing cycle of Monday/Wednesday/Friday (Id.) which are days that are 48 hours apart (followed by a 72-hour gap between Friday and the next Monday). Erwinaze Label provides dosages for humans, rats, and rabbits (p. 6, “Animal Data”).
Erwinaze Label differs from the instant claim because it does not teach the use of “recombinant L-asparaginase” and does not teach that the recombinant L-asparaginase is a tetramer comprising four monomers, and each monomer has an amino acid sequence comprising SEQ ID NO: 1.
Coleman et al. (hereinafter Coleman) provides methods of production of recombinant Erwinia asparaginase (abstract). Coleman explains the production of crisantaspase, wherein monomers are merged spontaneously into tetrameric (active) crisantaspase in the periplasm (Id.). Coleman discloses the sequence of asparaginase Erwinia chrysanthemi ([0022]-[0023]) which has 100% identity to applicant’s SEQ ID NO: 1 (see attached ABSS search notes, p. 33-34). Finally, Coleman teaches that the use of recombinant asparaginase Erwinia chrysanthemi allows production of high levels of soluble and/or active crisantaspase in the cytoplasm rather than the periplasm, providing an advantageous feature of enhanced purification ([0019]-[0020]).
With respect to the recombinant L-asparaginase demonstrating less than 5% aggregation (or less than 4%, 3%, or 1% as recited in claims 215, 228, and 216, respectively), it is considered that the recombinant L-asparaginase taught by Coleman inherently possesses this characteristic. Because applicant’s and Coleman’s compositions are identical recombinant L-asparaginases, they must have the same characteristics. This is supported by applicant’s statement that recombinant L-asparaginase is highly homogenous with 99.2% in the tetrameric form (i.e. not aggregated)([0314]).
Since Erwinaze Label provides an approved dosing protocol for asparaginase Erwinia chrysanthemi, and Coleman provides a teaching of the manufacture and advantages of recombinant asparaginase Erwinia chrysanthemi, it would have been obvious to persons having ordinary skill in the art to substitute the L-asparaginase Erwinia chrysanthemi taught by Erwinaze Label with a recombinant L-asparaginase Erwinia chrysanthemi, as taught by Coleman. A person having ordinary skill could have substituted these elements with a predictable result because Coleman teaches that the recombinant production of L-asparaginase Erwinia chrysanthemi yields a purer version of the same product. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Erwinaze Label teaches administration of 25,000 IU/m2 (p. 2, “Recommended Dose”; p. 7, “Pharmacokinetics”; p. 8, “Clinical Studies”), however, neither Erwinaze Label nor Coleman provide a dosing of about 25 mg/m2 to about 65 mg/m2. A person having ordinary skill in the art may arrive at the instantly claimed range as a result of routine optimization and would be prompted to do so in the routine process of developing drug formulations in order to determine doses which maximize therapeutic efficacy while minimizing off target effects. There is no evidence presented that the claimed range of about 25 mg/m2 to about 65 mg/m2 is critical. A person having ordinary skill in the art would perform this routine optimization with a reasonable expectation of success because the optimization would be guided by knowledge of the clinically acceptable activity of L-asparaginase Erwinia chrysanthemi in international units/m2 (Erwinaze Label, p. 2, “Recommended Dose”). See MPEP 2144.05(II)(A).
Thus, claims 214-216 and 228 are considered to be obvious over Erwinaze Label in view of Coleman.
Regarding claim 217, although Erwinaze Label teaches that the L-asparaginase is in the form of a lyophilized powder (p. 3, “Dosage Forms and Strengths”), it is reconstituted in 0.9% preservative free sterile sodium chloride prior to administration (p. 2, “Preparation and Handling Instructions”). Therefore, the L-asparaginase is considered to be non-lyophilized because it is not in a lyophilized form when administered in the method of treating a disease treatable by asparagine depletion in a human subject and there is no evidence that the act of lyophilization and reconstitution changes the structure of the L-asparaginase such that it would be distinguishable from an L-asparaginase which was never in a lyophilized form. As discussed above, Coleman teaches the production of a recombinant asparaginase. Coleman does not teach or suggest the lyophilization of this recombinant product. Therefore, it is considered that Coleman teaches non-lyophilized forms. Furthermore, Coleman teaches that the recombinant asparaginase can be used in patients and has asparaginase activity ([0146], table 11), therefore it is not considered that being in a lyophilized form is a requirement for performing the method of treating a disease treatable by asparagine depletion. 
Regarding claims 218 and 229, Coleman teaches that the host cell for the recombinant L-asparaginase is Pseudomonas fluorescens ([0004]-[0005], [0015], [0041], [0048]). This species is “of the order Pseudomonadales” (see [0160] and [0164] of applicant’s specification for support).
	Regarding claim 219, as discussed above, Erwinaze Label in view of Coleman makes obvious the method of claim 214, including the administration of the L-asparaginase every 48 hours for 6 doses (p. 2, “Recommended Dose”)(spanning two weeks). Erwinaze Label differs from the instant claim because the recommended dosing regimen taught by Erwinaze Label includes a 72-hour gap after the Friday dose. It would nevertheless be prima facie obvious to arrive at another dosing regimen which provides the recommended 6 doses at different interval such as every 48 hours over a period of two weeks without the 72-hour gap following the Friday dose.
	Regarding claims 220-221, as discussed above, Erwinaze Label in view of Coleman makes obvious the methods of claims 214 and 218, including the administration of the L-asparaginase every 48 hours on a “Monday, Wednesday, and Friday” schedule (p. 2, “Recommended Dose”; p. 7, “Pharmacokinetics”). Administration of L-asparaginase on such a schedule is considered to meet administration every other day over a period of 5 consecutive days (Monday through Friday) followed by a rest period of 2 consecutive days (Saturday through Sunday).
 Regarding claim 222, Erwinaze Label teaches that Erwinaze (asparaginase Erwinia chrysanthemi) is a tetrameric enzyme (p. 7, “Description”) administered intramuscularly to ALL patients. Although Erwinaze Label does not specifically teach administration “about 48 to 72 hours apart”, it does teach that the recommended dose is administered three times a week (p. 2, “Recommended Dose”) and includes an example dosing cycle of Monday/Wednesday/Friday (Id.) which are days that are 48 hours apart (followed by a 72-hour gap between Friday and the next Monday). Erwinaze Label provides dosages for humans, rats, and rabbits (p. 6, “Animal Data”).
Erwinaze Label differs from the instant claims because it does not teach the use of “recombinant L-asparaginase”. 
Coleman et al. (hereinafter Coleman) provides methods of production of recombinant Erwinia asparaginase (abstract). Coleman teaches that the use of recombinant asparaginase Erwinia chrysanthemi allows production of high levels of soluble and/or active crisantaspase in the cytoplasm rather than the periplasm, providing an advantageous feature of enhanced purification ([0019]-[0020]).
Since Erwinaze Label provides the dosing protocol for asparaginase Erwinia chrysanthemi, and Coleman provides a teaching of the manufacture and advantages of recombinant L-asparaginase Erwinia chrysanthemi, it would have been obvious to persons having ordinary skill in the art to substitute the L-asparaginase Erwinia chrysanthemi taught by Erwinaze Label with a recombinant L-asparaginase Erwinia chrysanthemi, as taught by Coleman. A person having ordinary skill could have substituted these elements with a predictable result because Coleman teaches that the recombinant production of asparaginase Erwinia chrysanthemi yields a purer version of the same product. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Thus, claim 222 is considered to be obvious over Erwinaze Label in view of Coleman.
Regarding claims 223, 224, 227, as discussed above, Erwinaze Label teaches administration three times a week (Monday/Wednesday/Friday) for six doses (i.e. for two weeks)(p. 2, “Recommended Dose”). 
Regarding claims 225 and 226, Erwinaze Label teaches administration of 25,000 IU/m2 (p. 2, “Recommended Dose”; p. 7, “Pharmacokinetics”; p. 8, “Clinical Studies”), however, neither Erwinaze Label nor Coleman provide a dosing of about 25 mg/m2 (claim 225) or about 50 mg/m2 (claim 226). A person having ordinary skill in the art may arrive at the instantly claimed range as a result of routine optimization and would be prompted to do so in the routine process of developing drug formulations in order to determine doses which maximize therapeutic efficacy while minimizing off target effects. There is no evidence presented that the dosage of about 25 mg/m2 or about 50 mg/m2 is critical. A person having ordinary skill in the art would perform this routine optimization with a reasonable expectation of success because this optimization would be guided by knowledge of the clinically acceptable activity of L-asparaginase Erwinia chrysanthemi in international units/m2 (Erwinaze Label, p. 2, “Recommended Dose”). See MPEP 2144.05(II)(A).

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651